Case 0:19-mj-06026-LSS Document 3 Entered on FLSD Docket 01/18/2019 Page 1 of 1



                             UN ITED STATES DISTRICT CO U RT
                             SO UTH ERN D ISTRICT OF FLO RIDA                           .

                            CASE NO /* -J &
                                        .
                                                                             -
 IN RE:SEA LED CRIM IN A L
 COM PLA IN T



                                       M OTIQN TO SEA L
         COM ESNOW ,theUnited StatesofAmerica,by andthroughitsundersigned attorney,and

  respectfully requests thatthe Crim inalC om plaint and supporting A ffidavit,this M otion to Seal,

  and any resulting Orderbe SEA LED untilthe arrestofthe person nam ed in the com plaintoruntil

  furtherorderofthe Courq excepting copiesprovided to the United StatesAttom ey's Office and

  Law EnforcementPersormel,forthe reason thatthe integrity ofthe ongoing investigation m ight

  becomprom ised should knowledgeofthisCrim inalComplaintbecom epublic.

                                              Respectfully subm itted,

                                              A RIAN A FA JA M O OR SHA N
                                              UN ITED STA TES A TTORN EY
                                                                        z(

  Date:1/?%l
           go/)                                By:
                                                ...
                                                      '
                                                               D M .STR AU SS
                                                          A SSISTAN T UN ITED STA TES A TTORN EY
                                                          CourtID N o.A 5501264
                                                          500 E.Brow ard Blvd.,Suite 700
                                                          Ft.LauderdalesFlorida 33394
                                                          (954)356-7255(telephone)
                                                          (954)356-7336(fax)
                                                          jared.strauss@ usdoj.gov
